FILED
                               UNITED STATES DISTRICT ~pURT                                   JAN 1 2 2010
                               FOR THE DISTRICT OF COLiMBIA                             Clerk, U.S. District and
                                                                                          Bankruptcy Courts

Patricia Kidd,                                )
                                              )
                 Plaintiff,                   )

        v.
                                              )
                                              )       Civil Ac~ion No.
                                                                         ,

                                                                                  10 0053
                                              )                      !

District of Columbia et ai.,                  )
                                              )
                 Defendants.                  )


                                  MEMORANDUM          OPINIO~
                                                                     i


        This matter is before the Court on plaintiffs pro se   m~tion for a temporary restraining
                                                                     i
                                                                     i

order ("TRO") accompanied by her complaint and applicati01 to proceed informa pauperis. The

Court will grant leave to proceed in forma pauperis, deny thelTRO motion and dismiss the case
                                                             I
                                                                     I


as frivolous.
                                                                     I


        Plaintiff is a resident of the District of Columbia seekfng emergency relief against "the
                                                                     I

D.C. Court Network." TRO Motion at 5 (page number supplied). She seeks a broad order
                                                                     I


enjoining parties ranging from the District of Columbia MaY1r to the United States Supreme
                                                                 i
                                                                 I

COU'l1 from in essence making decisions adverse to her. See i~ at 4-13. Not only is the behavior
                                                             I
                                                                 I


sought to be restrained too broad to fashion an appropriate    or~er, see Fed. R. Civ. P. 65(d), but
                                                                 !


the motion is simply frivolous.
                                                                 i


        With regard to the complaint, plaintiff purports to suel for "malpractice," but she names as

defendants high-level District of Columbia officials, judges of this Court and the Superior Court

of the District of Columbia, as well as "Supreme Court for DF Circuit William Rehnquist" and
                                                                 I
                                                                 I

other entities and individuals with no apparent relationship tq plaintiff. The complaint consists
                                                                 i
                                                               I




of disconnected, incomprehensible statements. A complaint tay be dismissed under 28 U.S.c.
                                                               I


§ 1915(e)(2) as frivolous when "there is indisputably absent ~ny factual and legal basis for the

asserted wrong," Brandon v. District of Columbia Bd. of parJle, 734 F.2d 56, 59 (D.C. Cir.
                                                               I
                                                               !


1984), or when it describes fantastic or delusional scenarios dr contains "fanciful factual
                                                               I



allegation[s]." Neitzke v. Williams, 490 U.S. 319, 325 (1989)1; accord Best v. Kelly, 39 F.3d 328,
                                                               I


330-31 (D.C. Cir. 1994). This complaint qualifies for such trFatment. A separate Order of

dismissal accompanies this Memorandum Opinion.




Date: January ~, 2010




                                                 2